OPINION
Per CURIAM:
In this case the plaintiff filed his petition containing three causes of action against the defendant. The first cause of action is for false arrest and imprisonment, the second is malicious prosecution and the third is slander.
*267The trial judge, upon motion, directed a verdict for defendants at the close of plaintiff’s case as to all three causes of action. In our opinion the record does not contain evidence sufficient to sustain the essential elements of an action for malicious prosecution nor is there evidence sufficient to sustain the essential elements of an action' for slander. For these reasons the judgment of the trial court should be affirmed as to the second and third causes of action.
As to the first cause of action, construing the evidence presented most favorably in behalf of. the plaintiff, as the trial court was obliged to do on the motion of the defendant for a directed verdict, we find that questions of fact were presented in the evidence upon which reasonable minds could reasonably reach different conclusions. Therefore, the motion of the defendants for a directed verdict on the first cause of action should have been overruled and the defendants required to proceed with their defense. *
For the foregoing reasons, the judgment is affirmed as to the rulings on the second and third causes of action and reversed as to the first cause of action as being contrary to law and the cause remanded to the Court of Common Pleas for further proceedings according to law.
SKEEL, PJ, HURD and KOVACHY, JJ, concur.